34 F.3d 1079
NOTICE: Federal Circuit Local Rule 47.6(b) states that opinions and orders which are designated as not citable as precedent shall not be employed or cited as precedent.  This does not preclude assertion of issues of claim preclusion, issue preclusion, judicial estoppel, law of the case or the like based on a decision of the Court rendered in a nonprecedential opinion or order.James J. CIANTEO, Petitioner,v.DEPARTMENT OF the NAVY, Respondent.
No. 94-3140.
United States Court of Appeals, Federal Circuit.
Aug. 9, 1994.

Before MAYER, Circuit Judge, SKELTON, Senior Circuit Judge, PLAGER, Circuit Judge.
PER CURIAM.


1
James J. Cianteo appeals the decision of the Merit Systems Protection Board denying his petition to enforce a written settlement agreement.*  We affirm.


2
We agree with the board that Cianteo failed to establish that the Navy breached the settlement agreement.  The Navy showed that it satisfied the requirement of the agreement that Cianteo's notice of proposed demotion be expunged from his Official Personnel Folder.  There is nothing in the agreement that precludes the Navy from retaining a copy of the notice in a separate disciplinary file.  The agreement also does not preclude the Navy from disclosing the notice in the Indiana unemployment compensation proceeding.  Even if we agreed with Cianteo's argument that the agreement contains an implied promise by the Navy not to disclose the expunged notice to potential future employers, this would not change the result because no such disclosure was made in this case.  Nor is it likely the notice will inadvertently be so disclosed as it appears that Indiana law requires the information submitted by the Navy to be kept confidential.



*
 Cianteo v. Navy, CH-0752-92-0329-C-2 (October 29, 1993).  Cianteo did not file a petition for review and the initial decision became final on December 3, 1993